                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                       3:15-CV-94


 UNITED STATES of AMERICA, ex rel.
 DAVID W. LARSEN,

                        Plaintiff,

                v.                                               CONSENT ORDER

 BIREN SHETH, RAFID LATIF,
 CHARLOTTE NATIONAL HOSPITALITY,
 INC., a North Carolina Corporation, and
 SHUBH LAXMI, INC., a North Carolina
 Corporation,

                        Defendants.


       THIS MATTER is before the Court on the joint motion of the United States and Defendant

Biren Sheth for entry of a consent order and entry of final judgment against Defendant Sheth in

favor of the United States. (Doc. No. 58: Joint Motion).     It appears to the Court that the parties

have agreed to certain terms resulting in the full and final resolution of all claims set forth in the

United States’ Amended Complaint and Complaint in Intervention, (Doc. No. 28), against

Defendant Sheth, as further set forth in the Joint Motion, which is incorporated by reference herein.

       Wherefore, noting the consent of the parties and the stipulation of Relator David W. Larsen

pursuant to 31 U.S.C. § 3730(c)(2)(B), the Court finds:

       1.      The Consent Order constitutes the final disposition of all claims between the United

States and Defendant Sheth and the Joint Motion, (Doc. No. 58), is granted;




                                                  1




       Case 3:15-cv-00094-RJC-DSC Document 59 Filed 01/15/21 Page 1 of 3
       2.       Final judgment against Defendant Sheth and in favor of the United States should

be entered in the principal amount of two million four hundred and ninety thousand dollars

($2,490,000.00), plus post-judgment interest accruing from the date of entry at the applicable

Treasury post-judgment interest rate computed daily and compounded annually;

       3.       Upon entry of final judgment against Defendant Sheth, the United States shall

dismiss all claims asserted in the Amended Complaint and Complaint in Intervention, (Doc. No.

28), against Defendant Sheth, with prejudice;

       4.       Neither the United States or Defendant Sheth shall be responsible for the payment

of attorneys’ fees or costs incurred by either the United States or Defendant Sheth, and the Court

retains jurisdiction over Relator’s § 3730(d) claim for reasonable expenses, attorneys’ fees and

costs from Defendant Sheth.

       IT IS THEREFORE ORDERED THAT the Joint Motion is GRANTED.                       The Consent

Order constitutes the final disposition of all claims between the United States and Defendant Sheth,

and the Court respectfully directs the Clerk of Court to enter final judgment as to Defendant Sheth

in accordance with its terms.

       SO ORDERED.

 Signed: January 14, 2021




                                                 2




      Case 3:15-cv-00094-RJC-DSC Document 59 Filed 01/15/21 Page 2 of 3
We consent:

R. ANDREW MURRAY
UNITED STATES ATTORNEY

s/ Katherine T. Armstrong
KATHERINE T. ARMSTRONG
ASSISTANT UNITED STATES ATTORNEY
NC Bar No. 36305
J. SETH JOHNSON
ASSISTANT UNITED STATES ATTORNEY
NC Bar No. 53217
Suite 1650, Carillon Building
227 West Trade Street
Charlotte, NC 28202
Tel: (704) 344-6222
Fax: (704) 227-0248
Email: Katherine.Armstrong@usdoj.gov
Email: Seth.Johnson@usdoj.gov


/s Edward T. Hinson, Jr.
Edward T. Hinson, Jr.
NC State Bar No. 7795
525 North Tryon Street, Suite 700
Charlotte, North Carolina 28202
Telephone: (704) 372-9870
Facsimile: (704) 348-0800
Email: ehinson@jmdlaw.com
Attorneys for Defendant Sheth


/s Charles H. Rabon, Jr.
NC State Bar No. 16800
Rabon Law Firm, PLLC
225 E. Worthington St., Ste. 100
Charlotte, NC 28203
Telephone: (704) 247-3247
Facsimile: (704) 208-4645
Emil: crabon@usfraudattorneys.com
Attorneys for Relator David W. Larsen




                                        3




      Case 3:15-cv-00094-RJC-DSC Document 59 Filed 01/15/21 Page 3 of 3
